292 S.W.3d 613 (2009)
Billy Ray RANDLES, Appellant-Respondent,
v.
Rebecca M. RANDLES, Respondent-Appellant.
Nos. WD 69893, WD 69933.
Missouri Court of Appeals, Western District.
September 29, 2009.
Rebecca M. Randies, Kansas City, MO, pro se.
James D. Boggs, W. Christian Boggs, Kansas City, MO, for Appellant-Respondent.
Before Division II: VICTOR C. HOWARD, Presiding Judge, and JOSEPH M. ELLIS and MARK D. PFEIFFER, Judges.

Order
PER CURIAM.
Billy Ray Randies (Husband) appeals the trial court's judgment dissolving his marriage to Rebecca M. Randles (Wife). On appeal, he presents three points. Wife also appeals the judgment and presents four points. We affirm in this per curiam order issued pursuant to Rule 84.16(b).